FILE COPY




                                  No. 07-15-00142-CR


Kevin Cobb                                  §     From the County Court at Law No. 4
 Appellant                                          of Travis County
                                            §
v.                                                September 10, 2015
                                            §
The State of Texas                                Opinion by Justice Hancock
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated September 10, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo